Emmanuel Kofi Agbakpe
_ P.O. Box 2381, Houston, TX 77252
Phone: (832) 326-3395

Emai|: koti.agbakpe@lgmail.com
November 13, 2015

Abel Acosta, C|erk
Court of Criminal Appeals of Texas

' P.O. Box12308
Capitol Station, Austin, TX 78711

Honorable Abel Acosta, C|erk
RE: AGBAKPE, EMMANUEL TR. Ct. 12-03-03449-CR(1) WR-83,825-01

Please find attached my swo'rn statement in response to the Court’s
dismissal, in error, of my application for a Writ of habeas corpus. Kindly file
and bring same to the attention of the Court. Also, l Would highly appreciate
your acknowledgement

. d . ' REcE\vEm:N
Thankmg YOU, l remaln counter chMtiil»i.Ar-. “‘-.t:.,.;»

NUV l 6 201§

' Yours very truly Ab iAcosta clerk
6 s

Emmanuel Kofi Agbakpe

P.O. Box 2381
Houston, TX 77252

Page 1 of 1

y WR-ss,szs-oi
TRIAL CoURT No. 12-03-03449-CRgi)
CoURT oF APPEALS CAsE No. 09-12-00543-CR

EX PARTE 5 § IN THE

§ CoURT oF CRIMINAL

EMMANUEL KOFI AGBAKPE § APPEALS OF TEXAS
(Applicant) §

 

STATEMENT IN RESPOSE; TO NOTICE OF DISMISAL '

 

TO THE HONORABLEy JUSTICES OF THE COURT:

v COMES NOW EMMANUEL KOFI AGBAKPE, Applicant in the above cause,

acting pro Se, and nies this sTATEMENr iN REsPoNsE ~To NoTiCE oF

DISMISAL of his heretofore filed Application for a writ of habeas corpus, and in

support thereof, being duly sworn on oath, depose and say that:

l.

Applicant received an official notice from the Court of Criminal Appeals of
Texas showing that Applicant’s l“application for writ of habeas corpus was
dismissed without written order for non-compliance with Texas Rules of
Appellate Procedure 73.1 stating: “Specifically, applicant has filed a computer
generated memorandum that does not include a certificate stating the number of `

Words in the document.”

. Applicant affirms that his computer generated memorandum of law in support

'of his application for writ of habeas corpus did include a certificate (properly

signed and dated 3/26/2015) on page “roman-numbered X”, directly on top of
page l, and following the tables of contents and authorities on pages roman-
numbered i - ix. The said certificate states “As required by Texas Rule of

Appellate Procedure 73.l(f), I certify that the number of words in this

Page 1

document, excluding appendices, exhibits, cover page, table of contents, table

of authorities, and this certificate of compliance is 14,999.” Copy attached.

. Therefore, Applicant argues that the Court’s dismissal of his application for a
writ of habeas corpus was in error and prays the Court to take another look and

grant the reliefs sought.

Respectfully Submitted y
EMMANUEL KOFI AGBAKPE
(Applicant Pro Se)

P.O. Box 2381
Houston, TX 77252

 

Page 2

AFFIDAVIT

Befo,re me, the undersigned authority, on this day personally appeared Emmanuel
Kofi Agbakpe, being duly sworn and under oath, hereby deposed and stated:

' \
lMy name is Emmanuel Kofi Agbakpe. l am the Applicant in the above cause and
I know the content of the foregoing statement in response to notice of dismissal

and swear that all the facts stated therein are true§